      Case 1:18-cv-04476-LJL-SLC Document 262 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                              Plaintiffs,
                                                         CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
       -v-
                                                                      DISCOVERY ORDER
THE CITY OF NEW YORK, et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Discovery concerning class certification closed in this matter on November 25, 2020. (ECF

No. 189). At this time, the following motions related, at least in part, to class certification

discovery are pending:

       1. ECF No. 164 – Plaintiffs’ Motions for Sanctions regarding discovery conduct;

       2. ECF No. 192 – Plaintiffs’ Motion to Compel outstanding discovery;

       3. ECF No. 223 – Plaintiffs’ Motion for Reconsideration of discovery ruling at ECF No. 212;

       4. ECF No. 224 – Plaintiffs’ Letter Motion to cure the testimony of Chief Booth;

       5. ECF No. 231 – Plaintiffs’ Letter Motion to compel affidavit language; and

       6. ECF No. 245 – Plaintiffs’ Letter Motion to compel demographic data.

Some of the issues raised in these motions are likely moot. At the conference on December 3,

2020, Plaintiffs’ counsel indicated their intent to withdraw ECF Nos. 164, 223, 224 and 231 and

file a single consolidated motion raising any remaining issues. In addition, Defendants have

stated their intent to file a motion for leave to amend their answer. (ECF No. 252).
      Case 1:18-cv-04476-LJL-SLC Document 262 Filed 12/14/20 Page 2 of 2




         Accordingly, by Thursday, December 17, 2020, the parties are directed to meet and

confer, and submit a joint letter to the Court regarding a briefing schedule for Plaintiffs’

consolidated motion and Defendants’ motion for leave to amend.


Dated:         New York, New York
               December 14, 2020
                                                        SO ORDERED.




                                             2
